       Case 5:19-cv-04012-HLT-TJJ Document 60 Filed 06/23/20 Page 1 of 7




                           THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


  LESLIE J. REYNARD,

                  Plaintiff,
  v.                                                     Case No. 5:19-CV-04012-HLT-TJJ

  WASHBURN UNIVERSITY OF TOPEKA,

                  Defendant.




                       PLAINTIFF’S MOTION FOR PROTECTIVE
                     ORDER AND TO QUASH DOCUMENT REQUEST

       Plaintiff, pursuant to Federal Rules of Civil Procedure, 26(c)(1), and 30(b)(4) seeks a

protective order and an order quashing the document portion of the deposition notice duces

tecum notice requiring 1) that Plaintiff’s deposition be taken by videoconference, and 2) that

Defendant’s request for documents in the deposition notice be quashed. In support of her

Motion, Plaintiff states as follows:

                                       INTRODUCTION

       Plaintiff, Leslie J. Reynard, Ph.D., is a former professor in the Communications

Department at Washburn University. She has pending employment claims against Washburn for

disability discrimination and for retaliation. Dr. Reynard is in her 70’s, and has numerous health

concerns, including chronic-acute Epstein Barr virus, fibromyalgia, probable myalgic

encephalomyelitis (chronic fatigue syndrome), complex migraine/probable reversible cerebral

vascular syndrome (RCVS), erosive esophagitis, and deteriorating vision in left eye (which will
       Case 5:19-cv-04012-HLT-TJJ Document 60 Filed 06/23/20 Page 2 of 7




require surgery) which makes driving dangerous. All of these physical conditions, other than the

failing vision, result in a weakened, compromised immune system. Dr. Reynard’s husband is

also in his 70’s, and he is currently undergoing chemotherapy for aggressive inoperable stage

four cancer. Plaintiff is the primary caregiver for her husband. See Exhibit 1, Declaration of

Leslie Reynard. Given their respective health considerations, directives from the CDC have

advised them to significantly limit their contact with others during the COVID-19 pandemic.

       Per Rule 26(c)(1), Plaintiff seeks a protective order regarding Doc. 58, a notice of

deposition filed by Defendant’s counsel. Counsel for Defendant has requested that Plaintiff

appear live in counsel’s office in Topeka, Kansas for her deposition. However, given the current

pandemic, Plaintiff cannot appear live for her deposition without significantly increasing her risk

and her husband’s risk of contracting the virus, which, given their age and their comorbidities,

could be deadly. For these reasons, good cause exists for the Court to enter a protective order

requiring that the deposition of Plaintiff be taken by videoconference.

       Further, Defendant has served a deposition notice duces tecum on Plaintiff which

contains requests for documents that are far more broad than what it is entitled to receive under

the rules of discovery. Because the document requests are not proportionate to the needs of the

case, and because Plaintiff has responded in full to Defendant’s previous document requests, this

court should issue an order quashing Defendant’s new request.

                                          DISCUSSION

       Protective Order: “Rule 26(c) confers broad discretion on the trial court to decide when

a protective order is appropriate and what degree of protection is required.” Seattle Times Co. v.

Rhinehart, 467 U.S. 20, 36 (1984); Roberts v. Shawnee Mission Ford, Inc., 352 F.3d 358, 362

(8th Cir. 2003). This broad discretion applies to a district court deciding the time and place of a



                                                  2
       Case 5:19-cv-04012-HLT-TJJ Document 60 Filed 06/23/20 Page 3 of 7




deposition. See In re Standard Metals Corp., 817 F.2d 625. 628 (10th Cir. 1987); Shockey v.

Huhtamaki, Inc., 280 F.R.D. 598, 600 (D. Kan. 2012); McKinzie v. Brown, 2010 WL 750069, at

*1 (E.D. Mo. 2010). See also Fed. R. Civ. P. 26(c)(1)(B) (the court may, for good cause, issue a

protective order “specifying terms, including time and place, for the disclosure or discovery”)

and Fed. R. Civ. P. 30(b)(4)(clearly permitting video depositions). Under Rule 26(c), “good

cause” exists to issue a protective order when the order is needed to protect a party from

“annoyance, embarrassment, oppression, or undue burden or expense.”

       In this case, given the COVID-19 pandemic, good cause for a protective order exists.

First, Plaintiff’s age alone puts her at a significantly higher health risk of severe illness from the

virus. The CDC has issued guidance indicating that people aged 65 and older are designated

high risk. https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-

risk.html. Second, as Judge Valerie Caproni of the Southern District of New York noted,

“evidence continues to accumulate that, depending on the length of time for which individuals

share an indoor space, merely maintaining a distance of six feet is likely insufficient to prevent

transmission.” Joffee v. King & Spalding LLP, 17 Civ. 3392 Doc. 239, at * 7 (citing a May 27,

2020 article in Science, “Reducing Transmission of SARS-CoV-2.”). Third, Plaintiff’s own

health problems detailed in Exhibit 1 add additional risk of severe illness or death were she to

contract the virus. https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-

at-higher-risk.html. Fourth, Plaintiff’s husband’s immunocompromised state from his

chemotherapy puts him at significant risk of severe illness or death if he were to contract the

virus. See id. Given how easily the virus is known to spread among people, any exposure to the

virus Plaintiff may have at Defendant’s office could be deadly for her husband or her.

       Due to the nature of videoconference depositions, Defendant will not be prejudiced by



                                                   3
       Case 5:19-cv-04012-HLT-TJJ Document 60 Filed 06/23/20 Page 4 of 7




the requested protective order. As Judge Waxse noted in Shockey, because a deponent’s

nonverbal responses and demeanor can be observed during a videoconference deposition, parties

are not disadvantaged by such depositions. See Shockey, 280 F.R.D. at 602. In fact, Federal

district courts have ordered the use of videoconference depositions to minimize safety risks

during the pandemic. See, e.g., Learning Resources, Inc. v. Playgo Toys Enterprises, Ltd., 2020

WL 3250723 at *2-3 (N.D. Ill. June 16, 2020); Yoon v. Lee, 2020 WL 2946503 at *4 (C.D. Cal.

June 3, 2020) and Djurdjevich v. Flat Rate Movers, Ltd, 2020 WL 2319119 at * 2 (S.D.N.Y May

8, 2020). Further, in other contexts, Federal courts have encouraged the use of videoconference

depositions. See Gee v. Suntrust Mortgage, 2011 WL 5597124, at *3 (N.D. Cal. 2011) (quoting

Fanelli v. Centenary College, 211 F.R.D. 268, 270 (D.N.J. 2002) (“[p]arties routinely conduct

depositions via videoconference, and courts encourage the same, because doing so minimizes

travel costs and ‘permits the jury to make credibility evaluations not available when a transcript

is read by another’”). Thus, Defendant will not suffer any prejudice were it to take Plaintiff’s

deposition by videoconference. Further, to the extent Defendant does suffer prejudice from not

taking Plaintiff’s deposition live, the potentially life-threatening burdens to Plaintiff’s health and

the health of her husband far outweigh any prejudice Defendant may suffer.1

       Narrow Document Request: In this case, the deposition notice duces tecum is too broad

and presents an undue burden for Plaintiff. “The standard scope of discovery as applied to a

subpoena2 is the same standard found in Rule 26(b)(1), which allows parties to, in part, ‘obtain

discovery regarding any non-privileged matter that is relevant to any party’s claim or defense



1
 Plaintiff has updated and improved her wifi connection to ensure that a videoconference
deposition will be successful.

2
  Defendant did not serve a deposition subpoena on Plaintiff. However, the law on subpoenas is
instructive on this point.
                                                  4
       Case 5:19-cv-04012-HLT-TJJ Document 60 Filed 06/23/20 Page 5 of 7




and proportional to the needs of the case.’” See Schumacher v. Hardwoods Specialty Prod., US,

LP, No. 18-4130-HLT-KGG, 2019 WL 4689459, at *6 (D. Kan. Sept. 26, 2019), citing Erickson,

et al. v. Sprint Sol., Inc., No. 16-MC-212-JWL-GEB, 2016 WL 2685224, *3 (D. Kan. July 12,

2016) (citations omitted). In this case, in response to document requests served on Plaintiff, she

has already provided all documents in her possession related to the material claims in the lawsuit.

To require her to produce

       “any and all documents relating to Washburn University of Topeka and deponent
       employment with Washburn University of Topeka, and any and all records relating to her
       claims and factual allegations asserted by deponent in any and all Complaints or
       Amended Complaints filed in Case No. 19-CV-4012 and Case No. 19-CV-4061 and/or
       any complaints or charges of discrimination filed before the EEOC that form the
       underlying administrative basis for allegations and claims in the aforementioned case
       numbers.”

without any time limitations and without limiting the request to the material allegations in this

lawsuit is to unduly burden Plaintiff with the obligation to produce documents unrelated to this

lawsuit. Because Plaintiff has already responded to Defendant’s specific document requests,

Defendant’s request for additional documents pertaining to Defendant or to Plaintiff’s

employment with Defendant, without any time limitation, and without any restriction to

documents that may be related to the claims and defenses in this case, should be quashed.

                                   GOOD FAITH EFFORTS

       Pursuant to Rule 26(c)(1), counsel for Plaintiff verifies that good faith efforts were made

to resolve this issue with defense Wounsel prior to seeking the requested protective order.

Exhibit 2, Declaration of Mark V. Dugan.




                                                 5
       Case 5:19-cv-04012-HLT-TJJ Document 60 Filed 06/23/20 Page 6 of 7




                                         CONCLUSION

       For the reasons discussed above, Plaintiff respectfully requests that this Court enter a

protective order requiring that the deposition of Plaintiff be taken by videoconference and that

Defendant’s request for documents in its deposition notice be quashed.

                                             Respectfully submitted,

                                              /s/ Heather J. Schlozman
                                             DUGAN SCHLOZMAN LLC
                                             Mark V. Dugan Ks. Bar # 23897
                                             mark@duganschlozman.com
                                             Heather J. Schlozman Ks. Bar # 23869
                                             heather@duganschlozman.com
                                             8826 Santa Fe Drive, Suite 307
                                             Overland Park, KS 66212
                                             Telephone: (913) 322-3528
                                             Fax: (913) 904-0213

                                             And

                                              /s/ Phillip M. Murphy II
                                             LAW OFFICE OF PHILLIP M. MURPHY II LLC
                                             Phillip M. Murphy II Ks. Bar # 23770
                                             phillip@phillipmurphylaw.com
                                             4717 Grand Ave., Ste. 250
                                             Kansas City, MO 64112
                                             Telephone: (913) 661-2900
                                             Fax: (913)-312-5841
                                             Attorneys for Plaintiff




                                                 6
       Case 5:19-cv-04012-HLT-TJJ Document 60 Filed 06/23/20 Page 7 of 7




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on June 23, 2020, this document was filed on the
court’s ECF system which sent notice to:

                             Timothy A. Schultz
                             GOODELL STRATTON EDMONDS & PALMER LLP
                             tshultz@gseplaw.com
                             515 S. Kansas Ave.
                             Topeka, KS 66603
                             Telephone: (785) 233-0593
                             Fax: (785) 233-8870


                                             /s/ Heather J. Schlozman
                                            Counsel for Plaintiff




                                               7
